Deaderick, J.,
delivered the' opinion of the Court.
Plaintiff obtained a judgment before a Justice of the Peace of Macon County against defendant, as garnishee.Defendant removed the cause by certiorari to the Circuit Court. Upon his examination in Court he stated that, he said before the Justice that he owed plaintiff’s debtor, Montgomery, $300, but that he was informed a bill was filed to compel him to pay this sum and more, *381on the ground of a lien on the property sold him by Montgomery, and that the magistrate and plaintiff both assured him he was not to be held liable if the lien should be maintained; but that a conditional judgment only should be entered against him. The magistrate, however, rendered an unconditional judgment. No' statement was signed by the garnishee before the Justice. On his examination in Court the same statement was made substantially, and it further appeared that the garnishee was held liable for $840, upon the bill in Chancery, on which a fiat for injunction was granted against him two days before he was garnished, but not served until some days after.
Neither before the magistrate nor the Court did Hicks answer in such manner as to authorize the rendition of a judgment against him. The Circuit Judge discharged him at the cost of plaintiff, and we affirm his judgment.